t c no united_states tax_court greg a bell petitioner v commissioner of internal revenue respondent docket no 10388-05l filed date r issued p a notice_of_intent_to_levy relating to p’s tax_liability p timely requested a hearing to dispute the underlying tax_liability but r informed p that p’s liability could not be contested because p did not receive a notice_of_deficiency however he was entitled pursuant to sec_6330 i r c to challenge the liability r mailed p a notice_of_determination but p did not file a petition with the court or otherwise challenge the notice_of_determination r mailed p a notice_of_federal_tax_lien relating to the liability p requested another hearing and r informed p that the liability could not be challenged because p had a prior opportunity to dispute the liability r then mailed p a second notice_of_determination relating to the liability held p after the first notice_of_determination was issued had the opportunity to file a petition with this court and dispute the liability thus r did not abuse his discretion and p was precluded from subsequently challenging the underlying liability sec_6330 i r c greg a bell pro_se stephen j neubeck for respondent opinion foley judge the issue for decision is whether respondent abused his discretion when he precluded petitioner at the hearing from challenging petitioner’s underlying tax_liability and sustained the notice_of_federal_tax_lien relating to petitioner’s liability background petitioner failed to file his federal_income_tax return by notice dated date respondent determined a deficiency in and additions to petitioner’s federal_income_tax respondent mailed such notice to petitioner but petitioner did not receive it on date a notice_of_intent_to_levy and notice of your right to a hearing relating to was mailed to petitioner on date petitioner timely filed a form request for a collection_due_process_hearing request in the request petitioner contended that he was never provided proof of the amount allegedly owed neither in direct documentation nor statements of how rules laws and calculations were applied the appeals officer scheduled a hearing for date hearing in a letter dated date the appeals officer informed petitioner that the underlying tax_liability could not be challenged at the hearing because petitioner had a prior opportunity to dispute the liability in a letter dated date the appeals officer enclosed a copy of the notice_of_deficiency and reiterated that petitioner could not at the hearing challenge the underlying liability petitioner failed to appear at the hearing and did not attempt to schedule another hearing as a result on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated that the underlying liability cannot be considered under this process and if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter petitioner did not file a petition with the court or otherwise dispute respondent’s notice_of_determination respondent however did not proceed with the proposed collection action on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl relating to on date petitioner timely filed a form request for a collection_due_process_hearing request but he did not set forth any issues relating to his liability the settlement officer scheduled a hearing for date hearing but petitioner failed to appear the hearing was rescheduled for date on date the settlement officer received a letter in which petitioner stated he was withdrawing his collection_due_process appeal on date the settlement officer sent petitioner a form withdrawal of request for collection_due_process_hearing but petitioner refused to sign the form the settlement officer then rescheduled the hearing for date and in a letter dated date informed petitioner that he was previously provided with an opportunity to challenge this liability in and the issue of liability cannot be considered the hearing was held via telephone on date and petitioner was precluded from challenging the underlying liability on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the record does not indicate why respondent failed to proceed with the proposed collection action after issuing the notice_of_determination or why the nftl was necessary on date petitioner while residing in london ohio filed his petition with the court seeking a review of the notice_of_determination on date the court filed respondent’s motion for summary_judgment and on date denied the motion discussion petitioner contends that he should have been allowed to challenge the underlying tax_liability at the hearing and that respondent abused his discretion conversely respondent contends that he did not abuse his discretion because petitioner had a prior opportunity to challenge the underlying liability and thus was precluded from subsequently raising the matter we agree with respondent sec_6330 b allows challenges to the existence or amount of the underlying liability if petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability this statutory preclusion is triggered by the opportunity to contest the underlying liability even if the opportunity is not pursued 114_tc_176 the notice_of_determination provided petitioner with an opportunity to contest the determination by filing a petition with the court petitioner had he filed a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue petition could have contested the underlying liability petitioner however did not petition the court after the notice_of_determination was issued petitioner also contends that he should have been allowed at the hearing to contest the underlying liability because respondent erroneously precluded him at the hearing from doing so in 467_us_51 the supreme court stated that those who deal with the government are expected to know the law and may not rely on the conduct of government agents contrary to law see 67_tc_612 holding that this court will apply the doctrine_of estoppel against the government with the utmost caution and restraint despite respondent’s error petitioner was entitled to petition this court dispute the determination and challenge the underlying liability petitioner failed to do so and thus was precluded from subsequently challenging the underlying liability accordingly respondent did not abuse his discretion and is not estopped from proceeding with the proposed collection action contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
